Citation Nr: 1523989	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.    § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, Granddaughter



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to February 1962.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appellant testified at a July 2014 hearing before the undersigned Veterans Law Judge (VLJ) in Huntington, West Virginia. The appellant also testified at a Decision Review Officer (DRO) hearing in May 2012.  Transcripts of these hearings are of record.  

An independent medical expert (IME) opinion was obtained in February 2015.  See 38 C.F.R. § 20.901(d) (2014).  The appellant was provided with a copy of this opinion in March 2015.  See 38 C.F.R. § 20.903(a) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2009.  The death certificate listed the immediate cause of death as acute myocardial infarction, due to (or a consequence of) overwhelming sepsis, due to (or a consequence of) pneumonia.

2.  The Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination.  

3.  The proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.  

4.  VA did not fail to diagnose and/or treat a preexisting disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C. § 1151 for cause of death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a claimant.

The Board notes that in the context of a claim for cause of death benefits, specific notice requirements exist.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with adequate notice in an October 2010 letter, prior to the February 2011 decision on appeal.  

VA has also fulfilled its duty to assist the appellant by making reasonable efforts to assist in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A.          § 5103A(a) (West 2014).  The Veteran's service treatment records are of record.  Also of record are various VA treatment records, to include records relating to an eye surgery that the Veteran underwent in August 2009.  Private treatment records from two hospitals where the Veteran was treated prior to his death are also of record.  The appellant, and her representatives, has not identified any outstanding evidence which could support her claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the appellant.  Overall, the Board finds that the evidence of record is sufficient to decide the appellant's claim.

Also, a VA opinion was obtained in January 2011 and an IME opinion was obtained in February 2015.  As will be discussed further below, the appellant's representative has questioned the adequacy of the February 2015 IME.  Upon review, however, the Board finds the January 2011 VA opinion and February 2015 IME opinion to be thorough, complete and sufficient bases upon which to reach a decision on the appellant's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
  
With respect to the aforementioned Board and DRO hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ and DRO noted the current appellate issue at the beginning of the hearings and asked questions regarding the appellant's claim, with the DRO suggesting the submission of private treatment records that were subsequently obtained.  Moreover, neither the appellant nor her representatives have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014).  With respect to the DRO hearing, the appellant stated that she was told upon arriving for the hearing that she was late, but that the hearing was able to be held.  See November 2012 VA Form 9.  However, as a result, the person who was originally supposed to represent her had left and she was represented by someone else that she felt "did not have enough time to study the case."  Id.; see also July 2014 Board Hearing Transcript, page 11.  As the appellant was subsequently afforded a Board hearing, the appellant was not prejudiced by any deficiencies that may have existed in the DRO hearing.  

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claim.

II.  Legal Criteria

DIC shall be awarded for a qualifying death of a Veteran in the same manner as if such death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  

In order for a death to qualify for compensation under 38 U.S.C.A. § 1151 (West 2014), the death must not have been the result of the Veteran's willful misconduct and was caused by VA hospital care, medical or surgical treatment, or examination and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements - a [V]eteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be 'proximate[ly] cause[d]' by the VA's 'fault' or an unforeseen 'event').   

To establish causation of a death, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received VA care, treatment or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014).  In other words, the evidence must show that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01, 66 Fed. Reg. 33312-01 (June 21, 2001).  The Board acknowledges that the three elements listed immediately above were delineated by VA's General Counsel in the analysis of a version of 38 U.S.C.A. § 1151 effective for claims filed prior to October 1, 1997.  However, despite the fact that the law in effect at such time did not contain a "fault" requirement as it now does, the Federal Circuit determined that it is impossible to delineate proximate cause without speaking in terms of duty when considering a claim based on failure to diagnose, even for claims filed prior to the change in law.  Roberson v. Shinseki, 607 F.3d 809, 816 (Fed. Cir. 2010).  As such, there has been no real change in the standard of these particular claims and the elements delineated by VA's General Counsel remain relevant to claims filed after October 1, 1997, such as in the present appeal.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2014).
	
Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2014).  38 C.F.R.         § 3.361(d)(2) (2014).

III.  Analysis

VA treatment records showed that the Veteran underwent eye surgery for cataract of his right eye on August 26, 2009.  Prior to this surgery, various preoperative notes are of record from August 4, 2009, to include a Surgery History and Physical note, lab results and an EKG report.  An August [redacted], 2009 VA treatment note (the day following the Veteran's eye surgery) included an impression that the Veteran was stable.  The appellant testified that following this appointment, she and the Veteran returned home that day and around 5 p.m., the Veteran became ill and was taken to Williamson Memorial Hospital by ambulance.  See July 2014 Board Hearing Transcript, pages 4-7.  Subsequently, the Veteran was taken to St. Mary's Medical Center, where he died that evening (August [redacted], 2009).  See St. Mary's Medical Center records.  Medical records for this time period from Williamson Memorial Hospital and St. Mary's Medical Center are of record.  The Veteran's death certificate listed the immediate cause of death as acute myocardial infarction, due to (or a consequence of) overwhelming sepsis, due to (or a consequence of) pneumonia.  

A VA opinion was obtained in January 2011.  The Board initially notes that private treatment records from two hospitals where the Veteran was treated prior to his death were not of record at the time of this opinion.  The opinion stated that the Veteran underwent an "intraocular lens replacement" and that "[u]sually, intraocular lens replacement because of cataract does not cause overwhelming sepsis as well as pneumonia."  The opinion further stated that "I believe the Veteran more likely had other causes of overwhelming sepsis, and pneumonia including age and chronic multiple medical problems including cardiomegaly which leads to diminished immune mechanism of the body" and that "[b]ecause of diminished immunity [the Veteran] developed overwhelming sepsis and pneumonia."  The opinion stated that the "[r]isk factor for myocardial infarction of this [V]eteran are multifactorial.  It is more likely age, hypertension, cardiomegaly with LVH and hyperch[o]lesterolemia."  The opinion also referenced that "[t]he Veteran's death certificate did not mention that overwhelming sepsis, pnemoniadue [presumably a reference to pneumonia] and myocardial infarction due to his intraocular lens replacement."  The opinion closed by stating that the medical professional "believe[d] it was not a carelessness, negligence, lack of proper skills, error of judgment or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment."

An IME opinion was obtained in February 2015.  The IME opinion noted that the "medical record, testimonials, and other material in VBMS" were reviewed.  The IME opinion initially reviewed the factual background of the case.  The IME opinion stated that "there is nothing in the medical record to substantiate pneumonia," discussed evidence related to this point and stated that "[a]ll of this evidence points to an acute coronary syndrome with possible myocardial infarction resulting in cardiogenic shock."  The IME opinion further stated that "[t]he medical record does not support a diagnosis of pneumonia."  The IME opinion also stated:

the time line is highly inconsistent with overwhelming sepsis resulting from an eye infection.  For that to happen there should be clear signs and symptoms of ocular infection, which were not evident in the medical record.  Furthermore, the timeline is too short for the development of overwhelming sepsis from an eye procedure in an immunocompetent individual.  This is rendered even more unlikely by the fact that [the Veteran] received topical antibiotics just after surgery.

The IME opinion then stated that "[t]he more plausible explanation is the development of an acute coronary syndrome with possible pulmonary edema related to myocardial infarction."  The IME opinion then addressed "whether this should have been anticipated by the surgeon" and stated that "[t]he preoperative assessment by surgery and anesthesia met the standards of practice and this outpatient procedure was low risk even in the setting of preexisting coronary artery disease."  The IME opinion additionally stated that "[m]ost internists would have given this patient a low risk for cardiac complications and would have recommended to proceed with the procedure."

The IME opinion then stated that it "is therefore my opinion that it is less likely than not that the Veteran's death was caused by VA medical treatment provided in August 2009, including the August 26, 2009 eye surgery."  The IME opinion additionally stated that "[t]here is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable." The IME opinion also stated that "[t]here is no evidence of failure to diagnose, poor judgment, lack of skills or evidence that the VA professionals failed to anticipate pneumonia.  The management met acceptable standards of practice."

In addition, in the February 2015 IME opinion request, the medical professional was asked to consider and address the appellant's specific contentions.  The first of which was the appellant's contention that prior to the August 26, 2009 eye surgery, the Veteran was in good health (with reference made to the August 4, 2009 preoperative testing) and that due to his death shortly after the surgery on August [redacted], 2009, the Veteran's death must have been the result of something that happened during his surgery, to include the development of sepsis during the surgery.  See July 2014 Board Hearing Transcript, pages 9, 17.  Another issue was also raised as to the Veteran's retina being damaged, with reference to a "known leak in the retina," during the August 26, 2009 eye surgery.  See July 2014 Board Hearing Transcript, page 5, 16.  In response to these issues, the February 2015 IME opinion stated that "[t]here is nothing in the medical record to indicate the development of sepsis or retinal tear."  

The 2015 IME opinion request also asked for the medical professional to address the appellant's contention that in conducting the preoperative testing (to include lab work and an EKG) done on August 4, 2009 (or in previous VA treatment), VA should have noticed any problems relating to sepsis or the Veteran's heart.  See March 2011 Notice of Disagreement.  In response to this, the February 2015 IME opinion stated that "[t]here was nothing in the preoperative assessment to suggest sepsis or pneumonia or to allow physicians to anticipate the postoperative course."  To the extent that the appellant and her representatives have argued that VA failed to diagnose a preexisting disease or injury, the February 2015 IME opinion, as noted above, also stated that"[t]here is no evidence of failure to diagnose, poor judgment, lack of skills or evidence that the VA professionals failed to anticipate pneumonia.  The management met acceptable standards of practice."   

The 2015 IME opinion request also asked for the medical professional to address the appellant's contention that VA acted negligently after the Veteran's August 26, 2009 surgery by not conducting needed tests, releasing the Veteran too early and not noticing anything wrong with the Veteran (to include related to pneumonia, sepsis or his heart).  See July 2014 Board Hearing Transcript, pages 4 and 12; November 2012 VA Form 9; May 2012 DRO Hearing Transcript, pages 12-14.  In response to this, the February 2015 IME opinion stated that "[t]his contention is not factual.  At the time of discharge the patient was stable and most physicians would not have ordered additional tests."    

The 2015 IME opinion request also asked for the medical professional to address the appellant's contention that that VA waited too long from doing the preoperative testing on August 4, 2009 until the eye surgery on August 26, 2009 and that such tests should have been conducted closer to the surgery.  See July 2014 Board Hearing Transcript, page 12.  In response to this, the February 2015 IME opinion stated that "[t]he preoperative assessment occurred within a month of the surgery which is not outside the range of acceptable clinical practice."

Also, in a March 2015 statement, the Veteran's representative stated that "the [V]eteran did not receive the necessary Thrombolytic subsequent to the surgery that was needed to prevent clotting."  The February 2015 IME opinion addressed thrombolytics and stated that:

[t]he patient should not have received thrombolytics and did not.  If the issue here is that withholding thrombolytics resulted in poor outcome as these may have improved the course of the [myocardial infarction], there are alternatives including interventional procedures that preclude the use of thrombolytics.  If indicated, these could have been used.  In any case, the lack of use of thrombolytics by the private hospital, even if indicated, is not indicative of poor practice by the VA practitioners.   

As noted above, a qualifying death under 38 U.S.C.A. § 1151 (West 2014) requires both that the Veteran's death was (1) caused by VA hospital care, medical or surgical treatment, or examination and (2) that the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  Upon review of the record, the Board concludes that the Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the Board also concludes that the proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.  Further, the Board additionally concludes, placing significant probative weight on the February 2015 IME opinion, that VA did not fail to diagnose and/or treat a preexisting disease or injury.  Overall, the Board finds the January 2011 VA opinion and February 2015 IME opinion to be the most probative evidence of record and that the February 2015 IME opinion is particularly probative.  Both medical opinions weigh against the appellant's claim and there is no alternative competent evidence in support of the appellant's claim.

With respect to the February 2015 IME opinion, the Board notes that it referenced the Veteran as having had "chronic atherosclerotic heart disease" and "preexisting coronary artery disease."  It is unclear what this statement was based on, as the August 4, 2009 VA Surgery History and Physical note did not list any such conditions under the Veteran's medical history section.  In any event, while this reference may have been made in error, the IME opinion did not appear to have substantially relied on the Veteran having had chronic atherosclerotic heart disease when reaching its conclusion.  In fact, as noted above, the IME opinion stated that the Veteran's "outpatient procedure was low risk even in the setting of preexisting coronary artery disease" and that "[m]ost internists would have given this patient a low risk for cardiac complications and would have recommended to proceed with the procedure."  As such, reading the opinion as a whole, the Board concludes that the unclear reference to the Veteran having had heart disease does not diminish the probative value of the IME opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a "medical report must be read as a whole").  

The Board has considered the appellant's, and her representatives', various statements.  However, the most probative competent evidence of record does not support the contention of a relationship between VA treatment and the Veteran's death.  The key issues in this case are whether the Veteran's death was caused by VA hospital or medical or surgical treatment, whether the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or medical or surgical treatment; or was the result of an event not reasonably foreseeable, and whether VA failed to diagnose and/or treat a preexisting disease or injury.  Such matters fall outside the realm of common knowledge of a lay person and the appellant and her representatives are not competent to address these issues.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the February 2015 IME opinion specifically addressed many of the appellant's contentions.  To the extent that the any additional remaining contentions from the appellant were not specifically addressed by the February 2015 IME opinion (or herein), the Board notes that the medical professional reviewed the entire claims file, including the appellant's contentions, in the course of preparing the opinion provided.  The Board finds the medical opinions of record, based on a complete review of the evidence of record, including the appellant's arguments, to be of substantially greater probative weight than the lay contentions of the appellant and her representatives on such complex medical matters.    

Finally, the Board notes that in an April 2015 statement from the appellant's representative, the adequacy of the February 2015 IME opinion was questioned.  Specifically, it was argued that there was no detailed opinion or rationale addressing "whether the Veteran's fatal 'acute coronary syndrome with possible pulmonary edema related to a myocardial infarction' was in any way secondary to the surgical procedure performed by VA."  The Board has considered this argument, but upon review, finds that the February 2015 IME opinion is adequate.  When read as a whole, the Board finds that the February 2015 IME opinion adequately discussed the facts of the Veteran's case, addressed the relevant issues, to include addressing specific contentions raised by the appellant, and provided adequate opinions to the requested questions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

In reaching the above conclusions, the Board has considered the appellant's, and her representatives', arguments.  The Board finds the medical opinions of record to be of significantly greater probative value, due to medical professionals presumed greater level of expertise and the complex medical nature of the evidence and opinions involved.  In sum, the Board concludes that the Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination and additionally that the proximate cause of the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.  The Board further concludes that VA did not fail to diagnose and/or treat a preexisting disease or injury.  As a result, the criteria for entitlement to DIC under 38 U.S.C.    § 1151 have not been met and the claim therefore must be denied.  38 U.S.C.A.       § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.    § 1151 is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


